Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 10/18/2022. Currently, claims 7-14 and 21-32 are pending in the application. Claims 1-6 and 15-20 are withdrawn and cancelled from Consideration.

Election/Restrictions

Claims 1-6 and 15-20 are withdrawn and cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2022.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7-14 and 21-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeng et al (US 20140217610 A1).

Regarding claim 7, Figure 22 of Jeng discloses a semiconductor structure comprising: 
a first dielectric layer (1616, [0069]); 
a first die (1312, middle one, [0054]) disposed under the first dielectric layer and having a first surface (at the solder balls) facing the first dielectric layer and a second surface opposite to the first surface; 
a second die (1202, middle one, [0054]) disposed over the first dielectric layer and having a third surface (at the solder balls) facing the first dielectric layer, a fourth surface opposite to the third surface and a sidewall between the third surface and the fourth surface; 
a first molding (molding directly between 1616 and 112) encapsulating the first die; and 
a second molding (compound between the sidewall 1616 and 2202) disposed over the first die and the first dielectric layer, wherein the first surface of the first die and the third surface of the second die are in contact with the first dielectric layer (1616, consider the balls are part of the die), and the fourth surface (top surface of 1202, middle one) and the sidewall of the second die are entirely exposed through the second molding.  

Regarding claim 8, Figure 22 of Jeng discloses that the semiconductor structure of Claim 7, wherein the first die (1312) comprises a sidewall between the first surface and the second surface, and the sidewall and the second surface are in contact with the first molding (molding directly between 1616 and 112).  

Regarding claim 9, Figure 22 of Jeng discloses that the semiconductor structure of Claim 7, further comprising a second dielectric layer (112, [0023]) under the first die (1312), wherein the first die is separated from the second dielectric layer (112) by the first molding (molding directly between 1616 and 112).  

Regarding claim 10, Figure 22 of Jeng discloses that the semiconductor structure of Claim 9, further comprising a first interconnect structure (in 1616) in the first dielectric layer and electrically connected to the first die and the second die.  

Regarding claim 11, Figure 22 of Jeng discloses that the semiconductor structure of Claim 10, further comprising a second interconnect structure (in 112) in the second dielectric layer and electrically connected to the first interconnect structure (in 1616).  

Regarding claim 12, Figure 22 of Jeng discloses that the semiconductor structure of Claim 11, further comprising a conductive via (2106, [0086]) extending through the first molding (molding directly between 1616 and 112) and electrically connecting the first interconnect structure and the second interconnect structure.  

Regarding claim 13, Figure 22 of Jeng discloses that the semiconductor structure of Claim 7, wherein the second molding (compound between the sidewall 1616 and 2202) comprises a curved sidewall facing the sidewall of the second die (considering some curvedness in the bending at the sidewalls of the die 1202 at the edge).  

Regarding claim 7, Figure 22 (considering upside down Figure) of Jeng discloses a semiconductor structure comprising: 
a first dielectric layer (1616, [0069]); 
a first die (1202, middle one, [0054]) disposed under (consider upside down) the first dielectric layer and having a first surface (at the solder balls) facing the first dielectric layer and a second surface opposite to the first surface; 
a second die (1312, middle one) disposed over the first dielectric layer and having a third surface (at the solder balls) facing the first dielectric layer, a fourth surface opposite to the third surface and a sidewall between the third surface and the fourth surface; 
a first molding (compound other than 2202, please see Figure 21k) encapsulating the first die; and a second molding (2202, [0095]) disposed over the first die and the first dielectric layer, wherein the first surface of the first die and the third surface of the second die are in contact with the first dielectric layer (1616, considering the solder balls are part of the die), and the fourth surface and the sidewall of the second die (1312, middle one) are entirely exposed through the second molding (2202).  

Regarding claim 14, Figure 22 (considering upside down Figure) of Jeng discloses that the semiconductor structure of Claim 7, wherein a top surface of the second molding (2202) is at a level substantially higher than a level of the fourth surface of the second die (1312).   

Regarding claim 21, Figure 22 of Jeng discloses a semiconductor structure comprising: 
a first dielectric layer (1616, [0069]); 
a first die (1312, middle one, [0054]) disposed under the first dielectric layer and having a first surface (at solder balls) facing the first dielectric layer and a second surface opposite to the first surface; 
a second die (1202, middle one, [0054]) disposed over the first dielectric layer and having a third surface (at the solder balls) facing the first dielectric layer, a fourth surface opposite to the third surface and a first sidewall between the third surface and the fourth surface; 
a first molding (2116+2102, [0093]) encapsulating the first die; and 
a second molding (2202) disposed over the first die and the first dielectric layer, wherein the second molding has a fifth surface (in contact with the top of 1202) facing the first dielectric layer, a sixth surface (top surface in the Figure 22 or surface that contact 112) opposite to the fifth surface, and a second sidewall between the fifth surface and the sixth surface, wherein the first sidewall of the second die (1202, middle one) is separated from the second sidewall of the second molding (2202, [0095]).  

Regarding claim 22, Figure 22 of Jeng discloses that the semiconductor structure of Claim 21, wherein the first die (1312) comprises a third sidewall between the first surface and the second surface, and the third sidewall and the second surface of the first die are in contact with the first molding (2116+2102). 
 
Regarding claim 23, Figure 22 of Jeng discloses that the semiconductor structure of Claim 21, further comprising a second dielectric layer (112, [0023]) under the first die (1312), wherein the first die is separated from the second dielectric layer by the first molding (2116+2102).  

Regarding claim 24, Figure 22 of Jeng discloses that the semiconductor structure of Claim 23, further comprising: a first interconnect structure (in 1616) in the first dielectric layer and electrically connected to the first die (1312) and the second die; and a second interconnect structure (in 112) in the second dielectric layer and electrically connected to the first interconnect structure.  

Regarding claim 25, Figure 22 of Jeng discloses that the semiconductor structure of Claim 24, further comprising a conductive via (2106) extending through the first molding (2116+2102) and electrically connecting the first interconnect structure (in 616) and the second interconnect structure (112).  

Regarding claim 26, Figure 22 of Jeng discloses that the semiconductor structure of Claim 21, wherein the second sidewall of the second molding (2202, considering a little curve at the corner between the vertical and horizontal portion of 2202) comprises a curved sidewall.  

Regarding claim 27, Figure 22 of Jeng discloses a semiconductor structure comprising: 
a first dielectric layer (1616, [0069]); 
a first die (1202, middle one, [0054]) disposed under (considering upside down of the Figure 22) the first dielectric layer; 
a second die (1312, middle one, [0054]) disposed over the first dielectric layer and having a first surface (at solder balls) facing the first dielectric layer, a second surface opposite to the third surface and a first sidewall between the first surface and the second surface; 
a first molding (2116, [0093]) encapsulating the first die; and 
a second molding (2202, [0095]) disposed over the first die and the first dielectric layer, wherein the second molding has a third surface (at the top of 1202 in the Figure) facing the first dielectric layer and a fourth surface (at 112) opposite to the third surface, wherein the fourth surface of the second molding is at a level substantially higher than a level of the second surface (bottom surface of 1312 in the Figure 22) of the second die.  

Regarding claim 28, Figure 22 of Jeng discloses that the semiconductor structure of Claim 27, wherein the fourth surface (bottom surface of 1312) and the first sidewall of the second die (1312) are entirely exposed through the second molding (2202).  

Regarding claim 27, Figure 22 of Jeng discloses a semiconductor structure comprising: 
a first dielectric layer (1616, [0069]); 
a first die (1312, middle one, [0054]) disposed under the first dielectric layer; 
a second die (1202, middle one, [0054]) disposed over the first dielectric layer and having a first surface (bottom surface) facing the first dielectric layer, a second surface opposite to the third surface and a first sidewall between the first surface and the second surface; 
a first molding (2116+2102, [0093])) encapsulating the first die; and 
a second molding (2202, [0095]) disposed over the first die and the first dielectric layer, wherein the second molding has a third surface (at the top of 1202) facing the first dielectric layer and a fourth surface (to surface of 2202) opposite to the third surface, wherein the fourth surface of the second molding is at a level substantially higher than a level of the second surface (top surface of 1202) of the second die.  

Regarding claim 29, Figure 22 of Jeng discloses that the semiconductor structure of Claim 27, wherein the first die (1312) comprises a fifth surface (at the solder balls) facing the first dielectric layer (1616), a sixth surface (bottom surface) opposite to the fifth surface, a second sidewall between the fifth surface and the sixth surface, and the second sidewall of the first die and the sixth surface of the first die are in contact with the first molding (2116+2102).  

Regarding claim 30, Figure 22 of Jeng discloses that the semiconductor structure of Claim 27, further comprising a second dielectric layer (112, [0023]) under the first die (1312), wherein the first die is separated from the second dielectric layer by the first molding (2116+2102).  

Regarding claim 31, Figure 22 of Jeng discloses that the semiconductor structure of Claim 30, further comprising: a first interconnect structure (in 1616) in the first dielectric layer and electrically connected to the first die (1312) and the second die (1202); and 
a second interconnect structure (in 112) in the second dielectric layer and electrically connected to the first interconnect structure (in 1616).  


Regarding claim 32, Figure 22 of Jeng discloses that the semiconductor structure of Claim 31, further comprising a conductive via (2106, [0086]) extending through the first molding (2116+2102) and electrically connecting the first interconnect structure (in 1616) and the second interconnect structure (112).


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813